Opinion by
Hurt, J.
§ 363. Trial of the right of property where partner's interest in partnership property is levied 'upon. The interest of an individual partner in partnership property *154is subject to the levy of and sale under an execution issued on a judgment against him individually.
June 2, 1883.
§ 364. On trial of right to partnership property, how far can rights of partners and equities of other parties he investigated? On a trial of the right to property in possession of, and claimed by, a partnership firm, neither the Vights of the partners nor the equities between the partners themselves, nor between the firm and its creditors, can or will be adjudicated. [3 Kent’s Comm. pp. 77, 78; Rogers v. Nichols, 20 Tex. 725; Thompson v. Tinnin, 25 Tex. Sup. 56; De Forrest, Armstrong & Co. v. Miller, 42 Tex. 34; Elliott v. Booth, 44 Tex. 181.]
Affirmed.